Ranney, J.
On the trial in the court below the defendant in error offered as a witness one of the heirs of the estate of Margaret Butt, for the purpose of proving the indebtedness of the plaintiff in error to the estate. His testimony was objected to, but the objection was overruled and the evidence given to the jury. It was admitted that the estate was solvent, and if the debts were collected there would be money to distribute to the heirs. The only question is, was the evidence admissible under the statute to improve the law of evidence? This case can not be distinguished'in principle from that of Lawson & Covode v. The Farmers’ Bank of Salem, ante 206, in which it was Jield that it was. As I was not permitted to participate in that decision, I take this opportunity to expresa my concurrence in the construction of the statute there given upon this point, and for the reasons therein stated.

Judgment affirmed.